FILED
                               NOT FOR PUBLICATION                             SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE HUMBERTO JAUREGUI                             Nos. 07-72641
GUTIERREZ; et al.,                                      07-74329

               Petitioners,                        Agency Nos. A075-523-976
                                                               A076-715-435
  v.                                                           A076-715-436

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated cases, Jose Humberto Jauregui Gutierrez and his

family, natives and citizens of Peru, petition for review of the Board of

Immigration Appeals’ (“BIA”) orders denying their motion to reopen based upon

ineffective assistance of counsel and denying their motion to reconsider. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denials

of motions to reopen and motions to reconsider, Mohammed v. Gonzales, 400 F.3d

785, 791 (9th Cir. 2005), and we deny the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than four years after the BIA’s

December 5, 2002, order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

demonstrate that they acted with the due diligence required for equitable tolling,

see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling

available “when a petitioner is prevented from filing because of deception, fraud,

or error, as long as the petitioner acts with due diligence”); see also Singh v.

Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007).

      The BIA also did not abuse its discretion in denying petitioners’ motion to

reconsider because petitioners failed to identify any error of fact or law in the

BIA’s June 1, 2007, order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS,

272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      Petitioners’ contentions that the BIA failed to adequately address their

arguments and applied an incorrect legal standard are unsupported by the record.

      PETITIONS FOR REVIEW DENIED.




                                           2                                        07-72641